Order entered August 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00958-CV

                    IN RE VSDH VAQUERO VENTURE, LTD., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-05232-A

                                            ORDER
       In accordance with this Court’s opinion of this date, the petition for mandamus is

conditionally granted. The Court ORDERS the trial judge, the Honorable D’Metria Benson,

Judge of the County Court at Law No. 1, Dallas County, to VACATE her order granting real

parties in interest Ken and Betsy Gross’s Motion to Disqualify Evan L. Shaw and to ENTER a

written order denying the Grosses’ Motion to Disqualify Evan L. Shaw. Should the trial judge

fail to comply with this order, the writ will issue. The Court ORDERS the trial judge to file

with this Court, within thirty (30) days of the date of this order, a certified copy of her order

issued in compliance with this order. We ORDER that relator VSDH Vaquero Venture, Ltd.,

recover its costs of this original proceeding from real parties in interest Ken and Betsy Gross.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE